[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (#134)
The court hereby grants the plaintiff's motion for summary judgment as to liability only. The court finds that there is no genuine issue of any material fact based upon the examination of the pleadings, affidavits and other proof submitted in support of the motion. The court finds that the moving party is entitled to judgment as a matter of law, having examined the evidence in the light most favorable to the defendant.
RODRIGUEZ, J.